Citation Nr: 9921153	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-28 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as a residual of mustard gas exposure during service.  

2.  Entitlement to an increased rating for pulmonary emphysema 
with resection of left fifth rib and residuals of thoracotomy, 
secondary to pneumothorax, currently rated as 30 percent 
disabling

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 1956 
to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  That rating decision denied an increased rating for the 
veteran's service-connected emphysema and denied service 
connection for lung disease secondary to mustard gas exposure.

The case was previously before the Board in April 1997, when it 
was remanded for examination of the veteran and development of 
mustard gas exposure information.  The requested development has 
been completed.  The Board now proceeds with its review of the 
appeal. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of exposure to mustard 
gas or Lewisite during service.

3.  The veteran's service connected pulmonary emphysema with 
resection of left fifth rib and residuals of thoracotomy, 
secondary to pneumothorax, is manifested by:  FEV-1 of 61 
percent; FEV/FVC of 73 percent; DLCO of 37 percent; and, dyspnea 
on climbing one flight of stairs.  





CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in, or aggravated by, active 
military service and may not be presumed to have been incurred in 
service as a residual of alleged mustard gas exposure.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.316 (1998). 

2.  The criteria for a 100 percent rating for the service 
connected pulmonary emphysema with resection of left fifth rib 
and residuals of thoracotomy, secondary to pneumothorax, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6603 (19956), amended by 38 C.F.R. § 4.97, Diagnostic Code 
6603 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Mustard Gas Exposure

The veteran claims that during service in 1956, when he was 
stationed at Fort Leonard Wood, he was subjected to mustard gas 
exposure.  Specifically, he asserts that he was exposed to 
mustard gas when a flask detonated on the parade field.  He avers 
that as a result of this exposure he developed chronic lung 
disorders.  

Service connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1998).  Direct 
service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
the existence of a current disability and a relationship or 
connection between that 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Pursuant to 38 C.F.R. § 3.316 (1998), service connection may be 
established for the development of certain claimed conditions 
when there was exposure to specified vesicant agents during 
active military service.  When there was full-body exposure to 
nitrogen or sulfur mustard gas during active service the listed 
conditions are chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer, laryngeal 
cancer, lung (except mesothelioma) cancer and squamous cell 
carcinoma of the skin.  When there was full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active service the 
listed conditions are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease.  When there was full-body exposure to nitrogen 
mustard during active service the listed condition is acute 
nonlymphocytic leukemia.  Service connection may not be 
established for any of these conditions if the claimed condition 
is due to the veteran's own willful misconduct or if there is 
affirmative evidence that establishes a nonservice-related 
condition or event as the cause of the claimed condition. 
38 C.F.R. § 3.316 (1998).

The law provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  38 
U.S.C.A. § 5107(a) (West 1991).  Establishing a well grounded 
claim for service connection for a particular disability requires 
more than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence relevant to 
the requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  See 
Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

In general the three elements of a "well grounded" claim are: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or link, 
between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996);  see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet each of 
the three elements.  However, for the second element the kind of 
evidence needed to make a claim well grounded depends upon the 
types of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of medical 
fact, such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  

Recently the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") held that, in cases 
involving exposure to specified vesicant agents (mustard gas and 
Lewisite) under 38 C.F.R. § 3.316, the burden of submitting a 
well grounded claim is a relaxed standard rather than the 
generally applicable Caluza test.  Specifically, the Court held 
that under 38 C.F.R. § 3.316 "the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure.  . . .  The 
regulation does not require a medical nexus, but rather a nexus 
is presumed if the other conditions [of the regulation] are met.  
The reason behind this relaxed standard is the circumstances [of 
secrecy] surrounding the testing of mustard gas."  Pearlman v. 
West, 11 Vet. App. 443 (1998).  In cases involving exposure to 
vesicant agents under 38 C.F.R. § 3.316 the Board must assume 
that the lay testimony of such exposure is true for the purposes 
of establishing a well grounded claim.  Therefore, under the law 
as provided in Pearlman if a veteran has one of the diseases 
specified in 38 C.F.R. § 3.316 then all the veteran needs to do 
is assert that he was exposed to mustard gas for his claim to be 
well grounded.  This is exactly what has been done in the present 
case with respect to the veteran's claim for service connection 
for a lung disorder.  As such, the Board must find that the 
veteran has submitted a well grounded claim for service 
connection for a lung disorder within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Pearlman v. West, 11 Vet. App. 443 
(1998).  That is, he has presented a claim which is plausible.  
All relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

The RO has obtained the veteran's service medical records which 
appear to be complete.  The service medical records contain 
entrance and separation examination reports and treatment 
records.  The service medical records reveal that the veteran 
suffered from numerous instances of spontaneous pneumothorax 
during service.  In March 1957 an exploratory left thoracotomy 
was conducted with resection of left 5th rib.  

Subsequent to service the veteran required continued treatment 
for his lung disorder.  In 1958 he suffered from another 
spontaneous pneumothorax which required surgical intervention.  
Recent VA medical records contain diagnoses of both chronic 
emphysema and chronic obstructive pulmonary disease (COPD).  The 
Board notes that the veteran is already service connected for 
pulmonary emphysema with resection of the left fifth rib and 
residuals of thoracotomy, secondary to pneumothorax.  The Board 
is not entirely certain what the veteran hopes to accomplish with 
his claim for service connection for mustard gas exposure.  As he 
is already service connected for a lung disability, service 
connection for a lung disorder resulting from mustard gas 
exposure would not entitle him to any additional benefit.  
Nevertheless the veteran has filed this claim so the Board must 
adjudicate it.  

As noted above, in cases involving exposure to vesicant agents 
under 38 C.F.R. § 3.316, the Board must assume that the lay 
testimony of such exposure is true for the purposes of 
establishing a well grounded claim.  However, "whether or not 
the veteran meets the requirements of this regulation [38 C.F.R. 
§ 3.316], including whether or not the veteran was actually 
exposed to the specified vesicant agents, is a question of fact 
for the Board to determine after full development of the facts.  
The Board, therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the file.  . 
. .  Thus, under this regulation, the Board is charged with the 
very difficult task of ascertaining what transpired more than 
fifty years ago with very little evidence to consider."  
Pearlman v. West, 11 Vet. App. 443 (1998) (emphasis added).

The Board realizes that the nature of chemical warfare testing 
was secret; therefore, development of evidence regarding exposure 
during testing is often difficult.  However, M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18 provides information concerning 
the development of claims involving allegations of exposure to 
mustard gas and Lewisite during active service.  Section 5.18 f  
provides instructions on the development of evidence of exposure 
to chemical weapons agents for Army veterans.  The section states 
that records related to testing from 1955 to 1975 are held at 
Army Medical Research and Development Command, Fort Detrick, 
Maryland.  M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 f.  
This section also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point the VA Central Office Rating 
Procedures Staff where the RO can check to see if the veteran's 
name is on any of the lists.  

Review of the veteran's discharge papers reveals that he served 
in the Army from 1956 to 1958.  The veteran's service medical 
records have been reviewed and there is no indication in any of 
the service medical records which indicates that the veteran had 
mustard gas exposure during service.  The RO specifically 
requested mustard gas exposure information from the National 
Personnel Records Center (NPRC).  In November 1993 the RO 
received a reply from NPRC which was negative for mustard gas 
exposure.  

The VA Central Office Rating Procedures Staff was contacted in 
April 1997 for a check of the lists available at the VA Central 
Office regarding mustard gas exposure as noted in M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18 c.  This resulted in the 
veteran's name not being found.  

Finally, the RO also contacted the Army Medical Research and 
Development Command, Fort Detrick, Maryland.  In May 1997 this 
command replied that the veteran's name was not on the lists of 
chemical warfare participants.  

The Board notes that, with the exception of the veteran's 
assertions of exposure to mustard agent, his allegations of 
exposure are not substantiated by any other evidence.  His 
service medical records do not reveal any evidence of exposure.  
The lists held by VA which indicate subjects of mustard gas 
testing do not reveal the veteran's name.  Moreover, the evidence 
received from the Army does not indicate that the veteran was 
exposed to mustard gas during service.  Based on a review of all 
of the evidence of record the Board finds as fact that the 
veteran was not exposed to mustard gas during active military 
service. 

VA regulations provide that service connection may be established 
for emphysema and chronic obstructive pulmonary disease when 
there was full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active service.  Service connection may not be 
established for any of these conditions if the claimed condition 
is due to the veteran's own willful misconduct or if there is 
affirmative evidence that establishes a nonservice-related 
condition or event as the cause of the claimed condition. 
38 C.F.R. § 3.316 (1998).

The veteran asserts that he was exposed to mustard gas during 
active service.  This is unsupported by the evidence of record.  
The medical evidence of record reveals current diagnoses of 
emphysema and COPD.  Both of these disabilities are lung 
disorders for which presumptive service connection on the basis 
of mustard gas exposure is warranted, if actual full body 
exposure occurred.  However, the evidence obtained does not 
reveal that the veteran was exposed to mustard gas during 
service.  

Whether the veteran meets the requirements of 38 C.F.R. § 3.316, 
including whether he was actually exposed to the specified 
vesicant agents, is a question of fact for the Board to determine 
after full development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light of 
all the evidence in the file.  See Pearlman v. West, 11 Vet. 
App. 443 (1998).  Upon careful review of all of the evidence of 
record the Board finds as fact that the veteran was not exposed 
to mustard gas during active service.  Therefore, the veteran 
does not meet the requirements of 38 C.F.R. § 3.316.  As such, 
service connection on a presumptive basis for a lung disorder as 
a residual of mustard gas exposure is not warranted.  The Court 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that specific VA 
regulations which provide for presumptive service connection for 
disabilities resulting from exposure to various toxins such as 
radiation or Agent Orange do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
However, the United States Court of Appeals for Veterans Claims 
has held that where the issue involves medical causation, 
competent medical evidence that shows that the claim is plausible 
or possible is required to set forth a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, in the present case the 
veteran is already service connected for emphysema on a direct 
basis.  

The Board has considered the veteran's claim under the relaxed 
standard provided under 38 C.F.R. § 3.316.  Under this standard 
the veteran lacks any evidence of exposure to mustard gas during 
service and, therefore, his claim is denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  



II.  Increased Rating

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  His assertion that his service 
connected emphysema is more severe than currently rated is 
plausible.  See Shipwash v. Brown, 8 Vet. App. 218 (1995.  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321, 
and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily life 
including employment.  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part, or system, in self support of the individual.  
38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (1998).  In considering the severity of 
a disability it is essential to trace the medical history of the 
veteran.  38 C.F.R. §§ 4.1, 4.2 (1998).  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 C.F.R. 
§ 4.2 (1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities for evaluating the degree 
of impairment resulting from service-connected respiratory 
disorders was changed during the course of the veteran's appeal.  
Compare 38 C.F.R. § 4.97, Diagnostic Code 6603,  (1995), with 38 
C.F.R. § 4.97, Diagnostic Code 6603 (1998).  In this case, the RO 
reviewed the veteran's claim under the new criteria in January 
1999, and provided the veteran with the new criteria in a 
Supplemental Statement of the Case dated that same month.  
Moreover, the veteran and his representative were given an 
opportunity to respond to the new regulations.  Accordingly, the 
Board concludes that the veteran will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 
1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran is currently assigned a 30 percent disability rating 
for his service connected emphysema.  He has been assigned this 
disability rating since 1963.  As such, the disability rating is 
protected.  The veteran asserts that he warrants an increased 
rating.  Under the old rating schedule a 30 percent rating was 
provided for moderate pulmonary emphysema with moderate dyspnea 
occurring after climbing one flight of steps or walking more than 
one block on level surface, with pulmonary function tests 
consistent with findings of moderate emphysema.  A 60 percent 
rating contemplated severe pulmonary emphysema reflected by 
exertion dyspnea sufficient to prevent climbing one flight of 
stairs or walking one block without stopping, and ventilatory 
impairment of severe degree confirmed by pulmonary function tests 
with marked impairment of health.  A 100 percent rating 
contemplated pronounced pulmonary emphysema which is intractable 
and totally incapacitating with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; severity of emphysema 
confirmed by chest x-ray and pulmonary function tests.  38 C.F.R. 
§ 4.97, Diagnostic Code 6603 (1995).

The current schedule for rating respiratory disorders relies 
heavily on the results of pulmonary function tests to determine 
the level of disability.  Under the current rating schedule a 30 
percent rating for emphysema contemplates "FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- to 65-percent predicted."  The next higher rating of 60 
percent contemplates "FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit)."  A 100 percent rating 
contemplates "FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise 
capacity less than 15 ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires outpatient 
oxygen therapy."  38 C.F.R. § 4.97, Diagnostic Code 6603 
(1998)(emphasis added).  

In May 1990 a VA examination of the veteran was conducted.  Chest 
examination revealed well healed  thoracoplasty scar .  Breath 
sounds and percussion were slightly diminished on the right.  No 
rales were audible and no cough or dyspnea were noted during the 
examination.  The accompanying chest x-ray report revealed "no 
active or acute disease."  

In August 1994 another VA examination of the veteran was 
conducted.  During the examination the veteran "did not give any 
evidence of exertional dyspnea at rest, nor did he cough."  
Examination of the chest revealed thoracotomy scars which were 
well healed and non-tender.  No rales or wheezes were heard. The 
accompanying chest x-ray report noted "COPD evident."  
Pulmonary function tests were conducted.  They revealed a FEV-1 
of 61 percent; FEV-1/FVC of 78 percent; DLCO of 43 percent and a 
corrected DLCO of 37 percent.  

In December 1997 the most recent VA examination of the veteran 
was conducted.  the veteran reported daily cough which was 
occasionally productive along with occasional wheezes.  He 
reported that he could walk around his house with dyspnea on 
exertion.  He also stated that he was "unable to walk 1 flight 
of stairs without dyspnea.  Physical examination revealed no 
wheezes, no rales, no rhonchi, no cyanosis, no clubbing, and no 
edema.  A Chest x-ray revealed the presence of COPD.  
Accompanying PFT test results indicated mild restrictive disease.  
FEV-1 was 67 percent and FEV/FVC was at 83 percent.  DLCO tests 
were not conducted.  

The Board notes that in its 1997 remand it ordered that 
appropriate tests be conducted as part of the VA rating 
examination.  A review of the PFT test results reveals that all 
of the appropriate tests were not conducted.  Specifically DLCO 
tests were not conducted even though DLCO is a rating criterion 
under the current rating schedule.  38 C.F.R. § 4.97, Diagnostic 
Code 6603 (1998).  Normally, additional remand would be required.  
However, in the present case such a remand would needlessly delay 
the ultimate outcome of the case.  

The pulmonary function test results from the August 1994 PFT are 
the most complete.  These test results revealed:  a FEV-1 of 61 
percent; FEV-1/FVC of 78 percent; DLCO of 43 percent and a 
corrected DLCO of 37 percent.  Upon comparison with the 1997 PFT 
results the Board notes that the FEV and FEV/FVC values are 
similar.  Therefore the Board expects that DLCO results would 
also be similar.  Again we note that the 1994 PFT results reveal 
DLCO of 43 percent and a corrected DLCO of 37 percent.  The Board 
is uncertain what the correction factor is and it is not 
explained on the test report.  However, the Board will use the 
test result which is most favorable to the veteran.  In this case 
that would result in a reported DLCO of 37 percent.  This 
specifically meets the criteria for a 100 percent rating under 
the current rating schedule.  38 C.F.R. § 4.97, Diagnostic Code 
6603 (1998).  As such, an increased rating of 100 percent is 
granted for the veteran's service connected emphysema. 





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a lung disorder, claimed as a residual of 
mustard gas exposure during active service, is denied.

An increased rating of 100 percent is granted for pulmonary 
emphysema with resection of left fifth rib and residuals of 
thoracotomy, secondary to pneumothorax, subject to the law and 
regulations governing the payment of monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

